Citation Nr: 1505095	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-47 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury.

2.  Entitlement to a compensable rating for residuals of a left middle finger fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1989 to May 1989 and in the Army from February 2004 to March 2004 and from April 2005 to August 2005, with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO continued a 10 percent rating for the service-connected left knee disability and a noncompensable (0 percent) rating for the service-connected left middle finger disability.  The Board remanded this case in November 2013 for further development.  The case has been returned to the Board.

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative residuals of a left knee injury were not manifested by a limitation in flexion to 45 degrees or more.

2.  The Veteran's service-connected residuals of a fracture of the left middle finger were not manifested by a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm.


CONCLUSIONS OF LAW

1.  The criteria to for an increased rating for postoperative residuals of a left knee injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

2.  The criteria for an increased (compensable) rating for residuals of a fracture of the left middle finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 and 5103A was signed into law on November 9, 2000.  Implementing regulations were created and codified at 38 C.F.R. § 3.159.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 

The Veteran was provided notice of the VCAA in December 2009 prior to the initial adjudication of his claim in a January 2010 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  He also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Veteran was afforded VA examinations in January 2010, October 2010, and June 2014. 

The AMC substantially complied with the Board's November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC requested and obtained the Veteran's National Guard records, requested that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders, associated all of the Veteran's VA treatment records with his claims file, and provided the Veteran with a VA examination.  The AMC has substantially complied with the Board's instructions.

Finally, regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to these claims.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in November 2009, the period for consideration is from November 2008 until the present.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Knee Rating Criteria

With respect to the left knee disabilities, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.       38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.   38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

DC 5003 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.

Left Knee Increased Disability Rating

The Veteran is in receipt of a 10 percent disability rating for the service-connected left knee disability under the provisions of 38 C.F.R. § 4.71a, DC 5260.  After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for left knee disability.

The January 2010 VA examination reflects that the Veteran could stand and walk for about 40 minutes.  The Veteran reported pain in his left knee, as well as stiffness and constant swelling.  The Veteran also reported flare-ups with continued standing and ambulation without impairment in the left knee.

The October 2010 VA examination reflects that the Veteran was able to stand for 15-30 minutes and able to walk 1-3 miles.  The June 2014 VA examination reflects that the Veteran's knee condition did not impact his ability to work.  The Veteran reported that he experienced pain in the left knee.  The VA examiner reported the Veteran used a medical brace as an assistive device for ambulation.  During both examinations, the VA examiners reported no ankylosis, deformity, or instability of the left knee.  The June 2014 VA examination showed a diagnosis of status post left knee arthroscopic surgery with residuals.

A range of motion summary in the Veteran's January 2010 VA examination showed that the Veteran's flexion was 0 to 115 degrees with pain.  A range of motion summary in the Veteran's October 2010 VA examination indicated that the Veteran's left knee flexion was 0 to 130 degrees and extension was normal at 0 degrees.  The Veteran's June 2014 range of motion results showed that the Veteran's flexion was 0 to 115 degrees, with pain at 105 degrees.  Extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  As there is no evidence of flexion being limited to 30 degrees, an increased rating is not warranted under Diagnostic Code 5260.

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain. 

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the right knee disability that would support a higher evaluation under the criteria set forth in DCs 5256, 5258, or 5262.  38 C.F.R. § 4.71a.  In addition, there has not been any evidence of genu recurvatum; therefore DC 5263 is also not applicable.  Id.

Based upon these findings, for the entire increased rating period, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the left knee should remain in effect, as the evidence does not show flexion limited to 45 degrees, extension limited to 10 degrees, left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  For these reasons, the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for service-connected left knee disability for any period.

Left Middle Finger

The Veteran's left middle finger disability is currently assigned a noncompensable evaluation under DC 5229, limitation of motion of the index or long finger.           38 C.F.R. § 4.71a.  After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for his left middle finger disorder.

With respect to middle finger disabilities, 38 C.F.R. § 4.71a, DC 5229, sets forth relevant provisions.  Specifically, DC 5229, which governs index or long finger limitation of motion, provides a 10 percent rating with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is provided with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  The ratings are the same for the major (dominant) or minor hand.

The Veteran underwent VA hand, thumb, and examinations in January 2010 and June 2014.  At the January 2010 VA examination, the examiner found the Veteran had a normal range of motion.  There was mild tenderness to palpation of the left middle finger.  The examiner stated that the Veteran's strength was slightly weaker due to pain in his left middle finger.  Repetitive range of motion testing caused no change in baseline range of motion or pain values for the left middle finger.  The examiner reported no gap between the tip of the left middle finger and the transverse crease of the palm.  The examiner noted that the Veteran was ambidextrous.

At the June 2014 VA examination, the examiner found the Veteran had a normal range of motion.  There was no tenderness to palpation of the left middle finger.  The results of the Veteran's muscle strength testing were normal.  Repetitive range of motion testing caused no change in baseline range of motion or pain values for the left middle finger.  The examiner reported no gap between the tip of the left middle finger and the transverse crease of the palm.  The examiner noted that the Veteran's dominant hand was his right hand.

The January 2010 and June 2014 VA examinations both show no gap between the fingertip and the proximal transverse crease of the palm.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Resolving all doubt in the Veteran's favor, his left hand would be considered his dominant hand for rating purposes.  However, the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.71a, DC 5229 to receive a compensable rating for his service-connected left middle finger disorder.  

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54-56.


Extra-Schedular

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2014).  The Veteran has not presented any evidence that his left knee or finger disabilities results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his left knee and finger disabilities - pain and limitation of motion - are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).



ORDER

Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury is denied.

Entitlement to a compensable rating for residuals of a left middle finger fracture is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


